                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    UNITED STATES OF AMERICA,                              CASE NO. CR18-0124-JCC
10                              Plaintiff,                   MINUTE ORDER
11            v.

12    QIFENG LI, et al.,

13                              Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s motion for a scheduling order
18   to govern the claims to preliminarily forfeited real property (Dkt. No. 158). The Court may
19   permit discovery and entertain motions related to a third-party claim pursuant to Federal Rule of
20   Criminal Procedure 32.2(c)(1) and, to the extent an evidentiary hearing on a third-party claim is
21   required, the Court may conduct that hearing pursuant to 21 U.S.C. § 853(n)(2), (4)–(6).
22   Therefore, the motion is GRANTED. The Court ORDERS the following:
23          1. The United States, Boeing Employee’s Credit Union, and any additional third-party
24                 claimants (collectively, the “Parties”) may engage in discovery related to the third-
25                 party claims. The discovery period closes on October 4, 2019;
26          2. Thereafter, the Parties shall file any dispositive motions no later than November 1,


     MINUTE ORDER
     CR18-0124-JCC
     PAGE - 1
 1            2019; and

 2         3. If necessary, an evidentiary hearing will be held on any disputed third-party claims at

 3            9:30 a.m. on January 7, 2020.

 4         DATED this 1st day of August 2019.

 5                                                        William M. McCool
                                                          Clerk of Court
 6
                                                          s/Tomas Hernandez
 7
                                                          Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR18-0124-JCC
     PAGE - 2
